Citation Nr: 0305380	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark A. Venuti, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh







INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.  The Board has remanded the case to the 
RO for additional  evidentiary and procedural development in 
July 1999 and July 2000.  Thereafter, the RO denied service 
connection for PTSD in an October 2002 rating decision.  The 
case was returned to the Board in February 2003 and the 
veteran now continues his appeal. 


FINDINGS OF FACT


1.  The veteran served in the Republic of Vietnam from April 
1969 to April 1970, during which time he served in the 6th 
Battalion, 32nd Artillery, from April 1969 to November 1969.

2.  The 6th Battalion, 32nd Artillery, came under enemy 
rocket, mortar and recoilless rifle attack on two occasions 
in May 1969 and once in August 1969.

3.  The record includes a current medical diagnosis of PTSD 
and medical evidence of a nexus between the veteran's 
diagnosed PTSD and the stressor of coming under enemy 
bombardment during active service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that VA has complied with the provisions of the VCAA.  
In correspondence dated in May 2001 the veteran was provided 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence to support his claim.  He 
has also been provided notice of the VCAA-compliant duty to 
assist provision of the revised version of 38 C.F.R. § 3.159 
(2002) in an October 2002 Supplemental Statement of the Case.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the two remands 
which occurred during this appeal.  He has also been provided 
with a VA examination which addresses the claim on appeal and 
additional relevant evidence containing a nexus opinion has 
been obtained and associated with the claims file.  (See 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).)  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show normal psychiatric 
findings on pre-induction examination in June 1968 and on 
separation examination in August 1970 with no indication that 
he ever received treatment or counseling for a chronic 
psychiatric diagnosis during his period of active duty.  His 
service medical records do not show that he received any 
wounds related to combat.  His DD 214 shows that his military 
decorations include the Vietnam Service Medal.  However, his 
military decorations do not include any medals, badges or 
ribbons which definitively establish that he participated in 
direct combat.

The veteran filed his claim for VA compensation for PTSD in 
May 1994.  Medical evidence associated with the claims file 
includes private, Social Security Administration and VA 
medical records and psychiatric examination reports for the 
period from 1993 - 1994 which show that the veteran was 
diagnosed with, and treated for chronic PTSD which was 
associated with his exposure to traumatic combat-related 
incidents which reportedly occurred during his period of 
military service.  The veteran's reported stressors which 
have been medically linked to his PTSD diagnosis include the 
following:

(1.)  Seeing the corpse of a Vietnamese man whose 
skull had been crushed laying on the side of a 
road.

(2.)  Seeing a captured Vietnamese enemy soldier 
being burned and tortured.

(3.)  Being bombarded with enemy explosives.

(4.)  Shooting and wounding a man who was out by 
the base perimeter whom the veteran believed at 
the time to be an enemy sapper and witnessing the 
wounded man being brought into the perimeter, 
beaten until unconscious and then handed over for 
interrogation.

The veteran's military service records show that he served on 
active duty from November 1968 to September 1970 and that his 
Military Occupational Specialty was as a Basic Field 
Artilleryman.  During this period he served in the Republic 
of Vietnam from April 1969 to April 1970.  Within the year 
that he served in Vietnam he was with the 6th Battalion, 32nd 
Artillery, from April 1969 to November 1969 and then with the 
6th Battalion, 31st Artillery from November 1969 to April 
1970.

The veteran's claims file includes the unit history of the 
6th Battalion, 32nd Artillery, for the period from May 1969 to 
October 1969.  The unit history shows, in pertinent part, 
that the aforementioned period the 6th Battalion, 32nd 
Artillery, was posted south of Tuy Hoa City in the Republic 
of Vietnam adjacent to elements of the Republic of Korea and 
the Army of the Republic of Vietnam.  The mission of the 6th 
Battalion, 32nd Artillery, was to provide artillery fire 
against enemy forces in support of ground operations carried 
out by American troops and their allies from the Republic of 
Korea and the Army of the Republic of Vietnam.  The 6th 
Battalion, 32nd Artillery came under enemy mortar, recoilless 
rifle and rocket attack twice in May 1969 and once in August 
1969.  The unit history shows that in the August 1969 
incident 27 enemy mortar rounds impacted within and near its 
area of operations and placed the entire unit on red alert 
status.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In the present case, there is no specific evidence that 
shows, per se, that the veteran as an individual was directly 
involved in combat against enemy forces during active 
service.  The veteran's service medical records do not show 
treatment for wounds sustained in combat and his DD 214 does 
not show that he was awarded any decorations specific to 
combat.  However, the history records of the veteran's 
military unit, the 6th Battalion, 32nd Artillery, show the 
battalion provided artillery fire in support of American and 
allied troops engaged in combat operations against enemy 
forces and that the unit came under enemy bombardment on 
three occasions during the time period in which the veteran 
was attached to it.  Furthermore, the wartime events the 
veteran described to the psychologists and psychiatrists who 
linked his diagnosis of PTSD to them are consistent with the 
events reasonably expected to occur in an artillery unit 
conducting its wartime mission.  

While there is no official military record which shows with 
specific detail that the veteran was, in fact, present in the 
exact area which came under enemy bombardment, we note that a 
full-strength battalion is comprised of approximately 500 men 
and that therefore, within this relatively small military 
unit, it is not implausible that the veteran would have been 
in the vicinity where the enemy shells and rockets impacted 
during at least one of the three such incidents recorded in 
the official unit history.  In this regard, we note that in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket attacks.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).

In view of the aforementioned facts and discussion, and 
resolving all reasonable doubt in favor of the veteran, we 
find that service connection is warranted for PTSD.  (See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)  The veteran's appeal is 
therefore granted, subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.  
(See 38 C.F.R. § 3.400.)


ORDER

Service connection for PTSD is granted



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

